Citation Nr: 1042780	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-24 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a disability manifested 
by chronic low back radicular pain due to a surgical lumbar 
puncture and epidural blood patch (to also include as due to 
undiagnosed illness under 38 U.S.C. § 1117).

3.  Entitlement to service connection for a disability manifested 
by chronic pain, numbness and weakness of the right lower 
extremity, claimed as secondary to chronic low back radicular 
pain due to a surgical lumbar puncture and epidural blood patch 
(to also include as due to undiagnosed illness under 38 U.S.C. § 
1117).

4.  Entitlement to service connection for a disability manifested 
by chronic urinary sphincter incontinence, claimed as secondary 
to chronic low back radicular pain due to a surgical lumbar 
puncture and epidural blood patch (to also include as due to 
undiagnosed illness under 38 U.S.C. § 1117).


5.  Entitlement to service connection for a chronic sleep 
disorder claimed as secondary to chronic low back radicular pain 
due to a surgical lumbar puncture and epidural blood patch (to 
also include as due to undiagnosed illness under 38 U.S.C. § 
1117).


REPRESENTATION

Appellant represented by:	Nancy L. Berardinelli-Krantz, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran, his mother Ms. M.B.B., and his son, Mr. T.B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to December 
2006.  His military records indicate service in Southwest Asia, 
including in Iraq and Kuwait, and that he was decorated with the 
Combat Action Badge and the Army Commendation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, inter alia, denied the Veteran's claim of entitlement to 
service connection for a disability manifested by chronic low 
back radicular pain due to a surgical lumbar puncture and 
epidural blood patch.  The rating decision also denied the claims 
for service connection for a disability manifested by chronic 
numbness and weakness of the right lower extremity, a disability 
manifested by chronic urinary sphincter incontinence, and a 
chronic sleep disorder.  These three disabilities are claimed as 
secondary to chronic low back radicular pain due to a surgical 
lumbar puncture and epidural blood patch.  Lastly, the rating 
decision on appeal denied service connection for asthma.  At the 
Veteran's videoconference hearing before the Board in March 2010, 
his representative also raised a claim for VA compensation for 
the aforementioned disabilities on the basis of undiagnosed 
illness under 38 U.S.C. § 1117.

The Veteran is presently service connected and rated 10 percent 
disabled for post-exercise bronchospasm.

The Board notes that the transcript of the Veteran's March 2010 
hearing has been obtained and associated with his claims file for 
its consideration. 

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO.  VA will notify the appellant and his 
representative if any further action is required on their part.


REMAND

The Board observes that a November 2008 VA treatment note 
reflects that the Veteran reported having a pending claim for 
Social Security Administration (SSA) disability benefits.  
Although at this juncture the SSA's disposition on the merits of 
the Veteran's claim are not known, the clinical records reviewed 
by SSA in its adjudication of the matter may have some bearing 
and relevance to the matters presently on appeal before VA, as 
the records obtained may include definitive clinical diagnoses of 
the Veteran's claimed disabilities currently in appellate status 
and evidence of a nexus between them and his military service.  
While the determinations of SSA are not binding on VA, to the 
extent that evidence considered by SSA addresses or otherwise 
contemplates the diagnoses and/or origins of the disabilities at 
issue before VA, these records are certainly of relevance and 
must be considered for their probative value.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In this regard, the 
United States Court of Appeals for Veterans Claims has held that 
VA's duty to assist includes a duty to obtain SSA records and to 
otherwise request information and pertinent records from other 
Federal agencies when on notice that such information exists and 
is deemed pertinent to the Veteran's claim.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 
2 Vet. App. 363, 371 (1992); Tetro v. Gober, 14 Vet. App. 110 
(2000).  Therefore, as the Veteran has notified VA of the 
existence of SSA records that may be pertinent to the present 
claims at issue, and as his SSA records are not currently part of 
the evidence, the case should be remanded so that they may be 
obtained and associated with his claims folder.

With regard to the claims at issue, upon review of the present 
state of the evidence, notice is taken that additional 
development is needed from a procedural and evidentiary 
standpoint.  See 38 C.F.R. § 19.9 (2010); see also 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

As previously stated, the Veteran is service connected and rated 
10 percent disabled for a chronic respiratory disorder 
diagnostically rated as post-exercise bronchospasm.  The Veteran 
asserts that he has asthma as an additional chronic respiratory 
disorder separate and apart from the service-connected post-
exercise bronchospasm and claims entitlement to compensation for 
asthma.  His service medical records include notations of asthma 
on physical profile reports.  However, the VA respiratory 
examination report of March 2007 includes a notation of no 
history of asthma, in apparent contradiction of the record.  An 
addendum opinion to the March 2007 VA respiratory examination is 
thus warranted, in which the opining examiner should review the 
Veteran's claims file and then provide an opinion as to whether 
or not the Veteran has asthma as an additional chronic 
respiratory disorder separate and apart from the service-
connected post-exercise bronchospasm.  The examiner should also 
provide an opinion as to whether or not the Veteran's asthma in 
service was a clinical aspect of his post-exercise bronchospasm, 
or whether or not the respiratory disorder noted in service was 
post-exercise bronchospasm mischaracterized as asthma. 

The Board notes that during the course of the instant appeal, the 
Veteran, through his representative, has amended his claims with 
allegations that the claimed disabilities on appeal are the 
result of undiagnosed illness incurred during his deployment to 
Southwest Asia.  His service in Iraq and Kuwait and his status as 
a Persian Gulf veteran is established in his military records.  
Service connection can be established for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2010).  A 
"qualifying chronic disability" includes an undiagnosed illness.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include neurologic signs or symptoms.  38 C.F.R. § 
3.317(a)(2), (b) (2010).

A review of the medical examination reports and nexus opinions 
associated with the record shows that this aspect of the 
Veteran's claim is not adequately addressed and developed for the 
Board's review at the present time.  In this regard, the clinical 
evidence does indicate that the Veteran experiences chronic low 
back pain, right lower extremity pain/numbness/weakness, and 
urinary sphincter incontinence after voiding that have not been 
attributable to any diagnosed condition.  Current VA examinations 
and opinions have refuted a private physician's opinion that the 
Veteran's back pain is associated with radiculopathy linked to 
his clinical history of a spinal tap and epidural blood patch 
procedure performed during service.  Instead, the VA opinions and 
examinations found no objective evidence of a musculoskeletal 
abnormality affecting the lumbosacral spine on MRI and X-ray 
study, or of any actual nerve root pathology or neurological 
impairment or injury on electromyographic and nerve conduction 
velocity testing of the nerves in his lumbosacral spine and right 
lower extremity.  Given that the Veteran has ample clinical 
documentation of his subjective symptomatic complaints of chronic 
low back pain, right lower extremity pain/numbness/weakness, and 
urinary sphincter incontinence after voiding that have not as of 
yet been attributed to any diagnosed condition, clarifying 
medical input on remand, both in terms of diagnoses and nexus 
opinions addressing the likelihood that the constellations of 
symptoms claimed by the Veteran as representing a chronic 
disabling entity are attributable to an undiagnosed illness under 
38 U.S.C.A. § 1117, are deemed necessary prior to the Board's 
disposition of the merits of the claims in question.  

Lastly, with regard to the Veteran's claim for VA compensation 
for a sleep disorder, the clinical evidence includes a June 2009 
VA psychiatric examination report showing a diagnosis of major 
depressive disorder with complaints of impaired sleep that were 
attributed to the medication prescribed to treat his psychiatric 
symptoms.  However, no discussion or opinion was presented 
addressing the question of whether the sleep disturbance is 
itself a manifestation of undiagnosed illness.  Therefore, this 
claim should also be remanded for appropriate evidentiary 
development, including obtaining a nexus opinion in this regard.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following actions:

1.  The RO should contact the Veteran and 
request that he provide a detailed list of 
all sources of medical treatment, both VA and 
private, for respiratory complaints, chronic 
low back pain, pain, numbness and weakness in 
his right lower extremity, urinary sphincter 
incontinence, and impaired sleep.  After 
obtaining the appropriate waivers as 
necessary, the RO should attempt to obtain 
copies of all identified medical records that 
have not already been associated with the 
evidence for inclusion in the Veteran's 
claims file.   

2.  The RO should contact the SSA and request 
that it provide VA with copies of all 
clinical and administrative records reviewed 
by SSA as they pertain to the Veteran's 
recently filed claim for SSA disability 
benefits.

If these records, or any other records deemed 
relevant to the appeal, are unobtainable by 
VA, the RO should so state in the claims file 
and provide an explanation as to why they 
could not be obtained. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim(s); and (d) notify the Veteran that 
he is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  After the above development has been 
undertaken, the RO should obtain an addendum 
opinion to the March 2007 VA respiratory 
examination, in which the opining examiner 
should review the Veteran's claims file and 
then provide opinions as to the following 
questions:

(a)  Does the Veteran have a 
diagnosis of asthma as an additional 
chronic respiratory disorder 
separate and apart from the service-
connected post-exercise 
bronchospasm?

(b)   Was the Veteran's asthma noted 
in service a clinical aspect of his 
current post-exercise bronchospasm, 
or was the respiratory disorder 
noted in service mischaracterized as 
asthma? 

The examiner should provide a complete 
rationale for any opinion provided.  If he/she 
is unable to provide an opinion without 
resorting to speculation or conjecture, he/she 
should so state in his/her discussion and 
explain why.

4.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed chronic 
low back pain.  The claims folder must be 
made available to the examiner in conjunction 
with the examination. The examination report 
must include responses to the each of the 
following items:

(a)  Based on a review of the claims 
folder and the examination findings, 
the examiner should indicate whether 
the Veteran has a current orthopedic 
disability of his low back, or if no 
diagnosed disorder is found, whether 
there is chronic low back pain.

(b)  As to any currently diagnosed low 
back disorder manifested by chronic 
low back pain, is it at least as 
likely as not that such disorder 
originated in, or is otherwise related 
to the Veteran's period of military 
service or any incident thereof?  (The 
examiner's attention is directed to 
the Veteran's service treatment 
records showing a spinal tap procedure 
and subsequent epidural blood patch 
procedure performed in 2006, and to 
the post-service medical records 
indicating the Veteran's involvement 
in a January 2009 motor vehicle 
accident.)

(c)  If there is no currently 
diagnosed low back disorder, the 
examiner must:

(i)  detail all reported symptoms 
and provide information about the 
onset, frequency, duration, and 
severity of all complaints of any 
low back pain and indicate what 
precipitates and what relieves 
these complaints;

(ii)  determine if there are any 
objective medical indications that 
the Veteran is suffering from 
chronic low back pain;

(iii)  determine if the Veteran's 
symptomatology involving chronic 
low back pain is part of a 
medically unexplained chronic 
multi-symptom illness, such as 
fibromyalgia;

(iv)  determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service in 
Southwest Asia, or that the 
undiagnosed illness was caused by 
a supervening condition or event 
that occurred between the 
Veteran's departure from service 
in Southwest Asia or any other 
cause.

The examiner should provide a complete 
rationale for any opinion provided.  If he/she 
is unable to provide an opinion without 
resorting to speculation or conjecture, he/she 
should so state in his/her discussion and 
explain why.

5.  The Veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his claimed chronic 
right lower extremity pain, numbness and 
weakness.  The claims folder must be made 
available to the examiner in conjunction with 
the examination. The examination report must 
include responses to the each of the 
following items:

(a)  Based on a review of the claims 
folder and the examination findings, 
the examiner should indicate whether 
the Veteran has a current neurological 
disability of his right lower  
extremity, or if no diagnosed disorder 
is found, whether there is chronic 
right lower extremity pain, numbness 
and weakness.

(b)  As to any currently diagnosed 
neurological disorder manifested by 
chronic right lower extremity pain, 
numbness and weakness, is it at least 
as likely as not that such disorder 
originated in, or is otherwise related 
to the Veteran's period of military 
service or any incident thereof?  (The 
examiner's attention is directed to 
the Veteran's service treatment 
records showing a spinal tap procedure 
and subsequent epidural blood patch 
procedure performed in 2006, and to 
the post-service medical records 
indicating the Veteran's involvement 
in a January 2009 motor vehicle 
accident.)

(c)  If there is no currently 
diagnosed neurological disorder 
affecting the right lower extremity, 
the examiner must:

(i)  detail all reported symptoms 
and provide information about the 
onset, frequency, duration, and 
severity of all complaints of any 
right lower extremity pain, 
numbness and weakness and indicate 
what precipitates and what 
relieves these complaints;

(ii)  determine if there are any 
objective medical indications that 
the Veteran is suffering from 
chronic right lower extremity 
pain, numbness and weakness;

(iii)  determine if the Veteran's 
symptomatology involving chronic 
right lower extremity pain, 
numbness and weakness is part of a 
medically unexplained chronic 
multi-symptom illness, such as 
fibromyalgia;

(iv)  determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service in 
Southwest Asia, or that the 
undiagnosed illness was caused by 
a supervening condition or event 
that occurred between the 
Veteran's departure from service 
in Southwest Asia or any other 
cause.

The examiner should provide a complete 
rationale for any opinion provided.  If he/she 
is unable to provide an opinion without 
resorting to speculation or conjecture, he/she 
should so state in his/her discussion and 
explain why.

6.  The Veteran should be afforded a VA 
genitourinary examination to determine the 
nature and etiology of his claimed chronic 
urinary sphincter incontinence.  The claims 
folder must be made available to the examiner 
in conjunction with the examination. The 
examination report must include responses to 
the each of the following items:

(a)  Based on a review of the claims 
folder and the examination findings, 
the examiner should indicate whether 
the Veteran has a current urinary 
tract disorder affecting his urinary 
sphincter and/or a disorder affecting 
the nerves and muscles associated 
thereto, or if no diagnosed disorder 
is found, whether there is chronic 
urinary sphincter incontinence.

(b)  As to any currently diagnosed 
urinary tract disorder manifested by 
chronic urinary sphincter 
incontinence, is it at least as likely 
as not that such disorder originated 
in, or is otherwise related to the 
Veteran's period of military service 
or any incident thereof?  (The 
examiner's attention is directed to 
the Veteran's service treatment 
records showing a spinal tap procedure 
and subsequent epidural blood patch 
procedure performed in 2006, and to 
the post-service medical records 
indicating the Veteran's involvement 
in a January 2009 motor vehicle 
accident.)

(c)  If there is no currently 
diagnosed urinary tract disorder 
affecting the urinary sphincter, the 
examiner must:

(i)  detail all reported symptoms 
and provide information about the 
onset, frequency, duration, and 
severity of all complaints 
regarding urinary sphincter 
incontinence and indicate what 
precipitates and what relieves 
these complaints;

(ii)  determine if there are any 
objective medical indications that 
the Veteran is suffering from 
chronic urinary sphincter 
incontinence;

(iii)  determine if the Veteran's 
symptomatology involving chronic 
urinary sphincter incontinence is 
part of a medically unexplained 
chronic multi-symptom illness;

(iv)  determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service in 
Southwest Asia, or that the 
undiagnosed illness was caused by 
a supervening condition or event 
that occurred between the 
Veteran's departure from service 
in Southwest Asia or any other 
cause.

The examiner should provide a complete 
rationale for any opinion provided.  If he/she 
is unable to provide an opinion without 
resorting to speculation or conjecture, he/she 
should so state in his/her discussion and 
explain why.

7.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of his claimed chronic 
sleep disorder.  The claims folder must be 
made available to the examiner in conjunction 
with the examination. The examination report 
must include responses to the each of the 
following items:

(a)  Based on a review of the claims 
folder and the examination findings, 
the examiner should indicate whether 
the Veteran has a current diagnosable 
condition to explain his chronic sleep 
disorder, or if no diagnosed condition 
is found, whether there is a chronic 
sleep disorder.

(b)  As to any currently diagnosed 
sleep disorder, is it at least as 
likely as not that such disorder 
originated in, or is otherwise related 
to the Veteran's period of military 
service or any incident thereof?  

(c)  If there is no currently 
diagnosed sleep disorder, the examiner 
must:

(i)  detail all reported symptoms 
and provide information about the 
onset, frequency, duration, and 
severity of all complaints of any 
sleeping problems and indicate 
what precipitates and what 
relieves these complaints;

(ii)  determine if there are any 
objective medical indications that 
the Veteran is suffering from 
chronically impaired sleep;

(iii)  determine if the Veteran's 
symptomatology involving 
chronically impaired sleep is part 
of a medically unexplained chronic 
multi-symptom illness, such as 
chronic fatigue syndrome;

(iv)  determine if there is 
affirmative evidence that any 
undiagnosed illness was not 
incurred during active service in 
Southwest Asia, or that the 
undiagnosed illness was caused by 
a supervening condition or event 
that occurred between the 
Veteran's departure from service 
in Southwest Asia or any other 
cause.

The examiner should provide a complete 
rationale for any opinion provided.  If he/she 
is unable to provide an opinion without 
resorting to speculation or conjecture, he/she 
should so state in his/her discussion and 
explain why.

8.  Afterwards, the RO should review the 
claims file to ensure that the aforementioned 
development and remand instructions have been 
fully and properly executed.  Any 
noncompliance found should be rectified with 
the appropriate development.  

9.  Thereafter, the RO should readjudicate the 
Veteran's claims of entitlement to service 
connection for asthma; a disability manifested 
by chronic low back radicular pain due to a 
surgical lumbar puncture and epidural blood 
patch (to also include as due to undiagnosed 
illness under 38 U.S.C. § 1117); a disability 
manifested by chronic pain, numbness and 
weakness of the right lower extremity, claimed 
as secondary to chronic low back radicular 
pain due to a surgical lumbar puncture and 
epidural blood patch (to also include as due 
to undiagnosed illness under 38 U.S.C. § 
1117); a disability manifested by chronic 
urinary sphincter incontinence, claimed as 
secondary to chronic low back radicular pain 
due to a surgical lumbar puncture and epidural 
blood patch (to also include as due to 
undiagnosed illness under 38 U.S.C. § 1117); 
and a chronic sleep disorder claimed as 
secondary to chronic low back radicular pain 
due to a surgical lumbar puncture and epidural 
blood patch (to also include as due to 
undiagnosed illness under 38 U.S.C. § 1117).  

If the maximum benefit sought on appeal with 
respect to any claim remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
addressing the denied claim(s) and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
appellate review, if appropriate.  The Board 
intimates no opinion as to the outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

